                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KOREY ADELEYE                                     §

VS.                                               §                 CIVIL ACTION NO. 9:18cv189

DIRECTOR, TDCJ-CID                                §

                      ORDER PARTIALLY ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Korey Adeleye filed the above-styled petition for writ of habeas corpus. The court referred
the matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The magistrate judge

has submitted a Report and Recommendation recommending the petition be denied. However,

petitioner subsequently filed a motion (doc. no. 7) asking that his petition be voluntarily dismissed.

Pursuant to Federal Rule of Civil Procedure 41(a), petitioner is entitled to voluntarily dismiss his

petition prior to the service of any adverse parties.

                                               ORDER

       Accordingly, petitioner’s motion for voluntary dismissal is GRANTED. The report of the

magistrate judge is ADOPTED to the extent it recommends dismissal of this petition. A final

judgment will be entered dismissing the petition.



        So Ordered and Signed
        Jan 4, 2019
